                                       Case 2:19-cv-00265-JAM-EFB Document 27 Filed 05/14/20 Page 1 of 3

                                1 KAZEROUNI LAW GROUP, APC
                                  Matthew M. Loker, Esq. (279939)
                                2 ml@kazlg.com
                                3 1303 East Grand Avenue, Suite 101
                                  Arroyo Grande, CA 93420
                                4 Telephone: (805) 335-8455
                                5 Facsimile: (800) 520-5523
                                6 KAZEROUNI LAW GROUP, APC
                                7 Pamela E. Prescott, Esq. (328243)
                                  245 Fischer Avenue, Unit D1
                                8 Costa Mesa, CA 92626
                                9 Telephone: (800) 400-6808
                                  Facsimile: (800) 520-5523
                               10
KAZEROUNI LAW GROUP, APC




                               11 Attorneys for Plaintiff,
 245 FISCHER AVENUE, UNIT D1




                                  Kevin Nguyen
    COSTA MESA, CA 92626




                               12
                               13                         UNITED STATES DISTRICT COURT
                                                         EASTERN DISTRICT OF CALIFORNIA
                               14
                               15                                                   Case No.: 2:19-cv-265-JAM-EFB
                                    KEVIN NGUYEN,
                               16                                                   STIPULATION TO DISMISS
                                                 Plaintiff,                         DEFENDANT CITIBANK, N.A
                               17
                                                           v.                       WITH PREJUDICE PURSUANT
                               18                                                   TO FED. R. CIV. P. 41(A)
                               19 CITIBANK, N.A.; EXPERIAN
                                                                                    HONORABLE JOHN A. MENDEZ
                               20 INFORMATION SOLUTIONS,
                                  INC.; EQUIFAX INFORMATION
                               21 SERVICES, LLC; AND, TRANS
                               22 UNION LLC,
                               23                Defendants.
                               24
                               25
                               26
                               27
                               28
                                    Case No.: 2:19-cv-265-JAM-EFB                                   Nguyen v. Citibank, N.A., et al.
                                                      STIPULATION TO DISMISS CITIBANK, N.A. WITH PREJUDICE
                                                                  PURSUANT TO FED. R. CIV. P. 41(A)
                                          Case 2:19-cv-00265-JAM-EFB Document 27 Filed 05/14/20 Page 2 of 3



                                1          Plaintiff KEVIN NGUYEN (“Plaintiff”) and Defendant CITIBANK, N.A.
                                2 (“Citibank, N.A.”) undersigned counsel, respectfully submit this Stipulation for
                                3 Dismissal pursuant to Rule 41(a) of the Federal Rule of Civil Procedure.
                                4          Plaintiff and Citibank, N.A. hereby jointly move to dismiss Citibank, N.A.
                                5 WITH PREJUDICE with each party to bear its own costs and attorneys’ fees.
                                6          To be dispel ambiguity, Plaintiff’s claims against Defendants EXPERIAN
                                7 INFORMATION SOLUTIONS, INC.; EQUIFAX INFORMATION SERVICES,
                                8 LLC; AND, TRANS UNION LLC remain active.
                                9
                                    Dated: May 14, 2020                                       KAZEROUNI LAW GROUP, APC
KAZEROUNI LAW GROUP, APC




                               10
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               11                                                             By: ___/s/ Matthew M. Loker__
                                                                                                    MATTHEW M. LOKER, ESQ
                               12                                                                  ATTORNEYS FOR PLAINTIFF
                               13
                                                                                                                BALLARD SPAHR
                               14
                               15                                                                By: _/s/ Marcos D. Sasso____
                                                                                                       MARCOS D. SASSO, ESQ.
                               16                                                                          ATTORNEY FOR CITI
                               17                          SIGNATURE CERTIFICATION
                               18          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
                               19 Policies and Procedures Manual, I hereby certify that the content of this document
                               20 is acceptable to Defendant’s respective legal counsels and that I have obtained their
                               21 authorizations to affix their electronic signatures to this document.
                               22
                               23 Date: May 14, 2020                                          KAZEROUNI LAW GROUP, APC
                               24                                                             By: /s/ Pamela E. Prescott
                               25                                                                   PAMELA E. PRESCOTT ESQ
                                                                                                    ATTORNEY FOR PLAINTIFF
                               26
                               27
                                    Case No.: 2:19-cv-265-JAM-EFB            1 of 2                 Nguyen v. Citibank, N.A., et al.
                               28               STIPULATION TO DISMISS DEFENDANT CITIBANK, N.A. WITH PREJUDICE
                                                                  PURSUANT TO FED. R. CIV. P. 41(A)
                                          Case 2:19-cv-00265-JAM-EFB Document 27 Filed 05/14/20 Page 3 of 3



                                1                                CERTIFICATE OF SERVICE
                                2          A copy of the foregoing Joint Stipulation to Dismiss Citibank, N.A. with
                                3 Prejudice Pursuant to Fed. R. Civ. P. 41(a) has been submitted this 14th day of
                                4 May 2020 through the Court’s electronic filing system. All parties may access the
                                5 foregoing via the Court’s electronic filing system.
                                6                                                                 ___/s/ Pamela E. Prescott___
                                                                                                            Pamela E. Prescott
                                7
                                8
                                9
KAZEROUNI LAW GROUP, APC




                               10
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               11
                               12
                               13
                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                                    Case No.: 2:19-cv-265-JAM-EFB            2 of 2                 Nguyen v. Citibank, N.A., et al.
                               28               STIPULATION TO DISMISS DEFENDANT CITIBANK, N.A. WITH PREJUDICE
                                                                  PURSUANT TO FED. R. CIV. P. 41(A)
